Order of- March ninth reversed, with ten dollars costs and disbursements, and motion granted. (See decision in Woernley v. Electromatic Typewriters, Inc., [ante, p. 675], filed herewith.) All concur, except Crosby, J., who dissents and votes for affirmance. Order of November fourteenth so far as appealed from affirmed, with ten dollars costs and disbursements. All concur. (One order denies examination of a witness before trial. The other order denies an inspection of a furnace room in an action for damages resulting from contracting silicosis.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.